Order entered November 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00403-CR

                               HEATHER STORER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31208-S

                                            ORDER
       The Court REINSTATES the appeal.

       On August 9, 2013, this Court ordered the trial court to make findings regarding why the

reporter’s record has not been filed. On October 28, 2013, appellant’s attorney filed a motion to

dismiss the appeal. However, because the motion is not signed by appellant, as required by

Texas Rule of Appellate Procedure 42.2(a), the Court notified counsel by letter that we could not

act on the motion. We informed counsel that his inability to locate appellant was a matter that

should be brought to the trial court’s attention as part of the abatement hearing. To date, we have

not received the findings or the reporter’s record, nor has counsel filed an amended motion to

dismiss the appeal that complies with rule 42.2(a).

       Accordingly, we DENY the October 28, 2013 motion to dismiss the appeal.
           We ORDER the Honorable Andy Chatham, Presiding Judge of the 282nd Judicial

District Court, to make findings of fact regarding whether appellant has been deprived of the

reporter’s record because of ineffective counsel, indigence, or for any other reason.

    •      The Honorable Andy Chatham shall first determine whether appellant desires to
           prosecute the appeal. If the Honorable Andy Chatham determines that appellant does not
           desire to prosecute this appeal, he shall make a finding to that effect.

    •      If the Honorable Andy Chatham determines that appellant desires to prosecute the appeal,
           he shall next determine whether appellant is indigent and entitled to proceed without
           payment of costs for the reporter’s record. If appellant is entitled to proceed without
           payment of costs, the Honorable Andy Chatham shall make a finding to that effect.
           Moreover, if appellant is indigent, the Honorable Andy Chatham is ORDERED to take
           such measures as may be necessary to assure effective representation, which may include
           appointment of new counsel. If the Honorable Andy Chatham finds appellant is not
           indigent, he shall determine whether retained counsel has abandoned the appeal.

    •      The Honorable Andy Chatham shall next determine: (1) the name and address of each
           court reporter who recorded the proceedings in this cause; (2) the court reporter’s
           explanation for the delay in filing the reporter’s record; and (3) the earliest date by which
           the reporter’s record can be filed.


           We ORDER the Honorable Andy Chatham to transmit a supplemental record, containing

the written findings of fact, any supporting documentation, and any orders, to this Court within

THIRTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court, and to counsel for all

parties.

           The appeal is ABATED to allow the Honorable Andy Chatham to comply with this

order. It shall be reinstated thirty days from the date of this order or when the supplemental

record is received, whichever is earlier.



                                                         /s/     DAVID EVANS
                                                                 JUSTICE